 

THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF SHARES OF COMMON STOCK
(THE “OFFERING”), IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS
(AS DEFINED HEREIN) PURSUANT TO REGULATION S PROMULGATED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).

 

THE SHARES THAT ARE SUBJECT TO THIS SUBSCRIPTION AGREEMENT IN RELIANCE ON
REGULATION S (THE “SUBSCRIPTION AGREEMENT” OR THE “AGREEMENT”) HAVE NOT BEEN
REGISTERED UNDER THE ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE ACT AND IN EACH
CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
ACCORDANCE WITH THE ACT.

 

TECHCARE CORP.

(a Delaware corporation)

 

SUBSCRIPTION AGREEMENT

DATED: January 21, 2019 (the “Effective Date”)

 

1. The Offering

 

1.1 On the basis of the representations and warranties and subject to the terms
and conditions set forth in this Subscription Agreement, ICB Biotechnology
Investments Ltd., an Israeli corporation with offices located at 30 Habarzel
St., Tel Aviv, Israel (the “Investor”) hereby agrees to subscribe for and
purchase 1,915,708 shares of common stock, par value $0.0001(the “Initial
Shares”) offered by TechCare Corp., a Delaware corporation with offices located
at 1140 Avenue of the Americas, New York, NY 10036 (the “Company”), at a
purchase price per share of US$ 0.261 (the “Share Purchase Price”), constituting
4.95% of the Company’s share capital, on a fully diluted basis (excluding
outstanding warrants), reflecting a Company’s pre money valuation of US$
9,593,811, on a fully-diluted basis (excluding outstanding warrants), for an
aggregate consideration of US$500,000 (the “Subscription Proceeds”), all
pursuant to the terms and conditions set forth in this Subscription Agreement.

 

The Subscription Proceeds shall be transferred to the Company in two (2) equal
installments of US$250,000, each, as follows: (i) the first installment to be
transferred to the Company’s bank account, as of the Initial Closing (as defined
below) (the “First Installment”); (ii) the second installment (the “Milestone
Installment”) to be transferred to the Company’s bank account as of the
Milestone Closing (as defined below) do be set immediately following the signing
of a joint venture agreement (the “JVA”) between the Company’s wholly owned
subsidiary, Novomic Ltd. (the “Subsidiary”) and China-Israel Biological
Technology Co., Ltd. (“CIB”), the controlling shareholder of the Investor along
with a Patent Application Right Transfer Agreement as further detailed in the
JVA; provided that certain agreed upon intellectual property of the Subsidiary
has been fully transferred, assigned and/or licensed to a Chinese joint venture
to be established by CIB and the Subsidiary under the terms of the JVA (the
“Milestone Closing”).

 

1.2 In addition, on the basis of the representations and warranties and subject
to the terms and conditions set forth in this Subscription Agreement and subject
to the receipt by the Company of the full amount of the Subscription Proceeds,
the Investor shall be entitled, but not obligated, until the twelve (12) month
anniversary of the date hereof, to subscribe for, and purchase, 833,333
additional Shares of the Company (the “Additional Shares” and together with the
Initial Shares, the “Shares”) at a purchase price of US$0.60, for an aggregate
consideration of US$500,000 (the “Additional Subscription Proceeds”), all
pursuant to the terms and conditions set forth in this Subscription Agreement.

 

1.3 The undersigned Investor understands that this Offering by the Company is
being made only to persons/institutions who are not U.S. Persons, as defined in
Rule 902 of Regulation S promulgated by the United States Securities and
Exchange Commission (“SEC”) under the Securities Act of 1933, as amended (the
“Act”) and that the Company will not offer Shares nor accept subscriptions from
any person and/or entity that is not a U.S. Person as defined in Rule 902 of
Regulation S.

 

1.4 On the basis of the representations and warranties of the Investor and
subject to the terms and conditions set forth herein, the Company, by its
execution and delivery of the counter-signed copy of this Subscription
Agreement, hereby irrevocably agrees to accept the subscription and sell to the
undersigned the Shares subscribed for herein.

 

1.5 Subject to the terms hereof, this Subscription Agreement will be effective
upon receipt by the Company of the First Installment.

 

1.6 Within seven (7) days of from the receipt of the relevant installment on
account of the Subscription Proceeds (the First Installment or the Milestone
Installment, as the case may be) or the Additional Subscription Proceeds by the
Company, as applicable, the Company shall deliver to the Investor book entry
confirmation representing the number of Shares purchased by the Investor. The
Shares shall be registered on the books of the Company as follows: ICB
Biotechnology Investments Ltd., of 30 Habarzel St., Tel Aviv, Israel.

 

1

 

 

2. Initial Closing

 

2.1 At the initial closing (the “Initial Closing”), the following transactions
shall occur, which transactions shall be deemed to take place simultaneously and
no transaction shall be deemed to have been completed or any document delivered
until all such transactions have been completed and all required documents
delivered:

 

2.1.1 Transactions at the Initial Closing. At the Initial Closing, against
payment by the First Installment, the Company shall deliver to the Investor the
following documents, as applicable:

 

2.1.1.1 Board Resolution. True and correct copies of resolutions of the Board:
(i) authorizing the issuance and sale of the Initial Shares to the Investor
against payment of the Subscription Proceeds therefor and the Additional Shares
upon the payment of the Additional Subscription Proceeds; (ii) appointing the
Investor Director (as defined below) and approving his indemnification
agreement; and (iii) approving the execution, delivery and performance by the
Company of this Subscription Agreement, including all of its exhibits and
schedules, and the transactions contemplated herein and therein, all in
substantially the form attached hereto as Schedule 2.1.1.12.1.1.1;

 

2.1.1.2 Compliance Certificate. A duly executed compliance certificate in the
form attached hereto as Schedule 2.1.1.2; and

 

2.1.1.3 Director Indemnification Agreement. Director indemnification agreement
with the Investor Director, duly executed by the Company, in the form attached
hereto as Schedule 2.1.1.3;

 

2.1.1.4 Share Registration. The Company shall properly register the allotment of
the applicable portion of the Initial Shares to the Investor with the Company’s
transfer agent.

 

2.2 Investment. The Investor shall cause the transfer to the Company of the
First Instalment, by wire transfer or such other form of payment as is mutually
agreed by the Company and the Investor.

 

2.3 Board Member Appointment Letter. The Investor shall execute and deliver a
written notice to the Company for the appointment of a director on its behalf
(the “Investor Director”).

 

2.4 Investor’s Board and Shareholders Approvals. The Initial Closing and
Milestone Closing along with the transactions contemplated herein shall be
subject to and contingent upon the approvals of the Board of Directors and
shareholders of the Investor.

 

3. Milestone Closing

 

The Company will issue and allot upon the Milestone Closing, the applicable
portion of the Initial Shares, against the transfer by the Investor of the
Milestone Installment. The Milestone Closing shall be done following the
satisfaction of all conditions set forth herein with respect to such Milestone
Closing at such date, time and place as the Company and the Investor shall
mutually agree upon to be conducted. The Milestone Closing shall be held
remotely, via the exchange of documents and signatures or at such other manner,
time or place upon which the Company and the Investor shall agree.

 

3.1 Transactions at the Milestone Closing. At the Milestone Closing, the
following transactions shall occur, which transactions shall be deemed to take
place simultaneously and no transaction shall be deemed to have been completed
or any document delivered until all such transactions have been completed and
all required documents delivered:

 

3.1.1 Payment. The Investor shall cause the transfer to the Company of the
Milestone Installment, by wire transfer in accordance with written instructions
to be provided by the Company;

 

3.1.2 Shares Issuance. The Company shall issue and allot to the Investor the
applicable portion of the Initial Shares. The Company shall properly register
the allotment and transfer of the applicable portion of the Initial Shares to
the Investor with the Company’s transfer agent;

 

3.1.3 Joint Venture Agreement. CIB and the Subsidiary shall execute the JVA to
be attached hereto as Schedule 3.1.3; and

 

3.1.4 China IP Agreement. CIB and the Subsidiary shall enter into the China IP
Agreement, regarding the Subsidiary’s technology, in the form to be attached
hereto as Schedule 3.1.4.

 

4. Payment of Subscription Proceeds and Additional Subscription Proceeds

 

The Investor understands that the Subscription Proceeds and Additional
Subscription Proceeds, as applicable, are payable to the Company by electronic
wire transfer pursuant to the Company’s wiring instructions to be provided
thereto.

 

5. Documents/Deliveries Required from the Investor

 

5.1 The Investor understands and agrees that as a condition to the Company’s
acceptance of this subscription, the undersigned will complete, sign and return
to the Company an executed copy of this Subscription Agreement together with any
and all attachments hereto.

 

5.2 The Investor will complete, sign and return to the Company as soon as
possible, on request by the Company, any other documents, questionnaires,
notices and undertakings as may be reasonably required by regulatory authorities
and applicable law.

 

2

 

 

5.3 The Investor will pay/deliver the Subscription Proceeds and the Additional
Subscription Proceeds, as applicable, to the Company, as provided in Section 4
above, subject to the Company’s execution and acceptance of this Subscription
Agreement.

 

6. Acknowledgements of Investor

 

6.1 The Investor acknowledges and agrees that without derogating from the
Company’s representations and warranties set forth herein:

 

(i) the Shares being offered have not been registered under the Act, or under
any state securities or “blue sky” laws of any state of the United States, and,
unless so registered, the Shares may neither be offered nor sold in the United
States or, directly or indirectly, to U.S. Persons, as that term is defined in
Rule 902 of Regulation S under the Act, except in accordance with the provisions
of Regulation S, pursuant to an effective registration statement under the Act,
or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Act;

 

(ii) the Investor acknowledges that the Company has not undertaken, and will
have no obligation, to register the under the Act;

 

(iii) the decision to execute this Subscription Agreement is based upon the
representations and warranties made by the Company under this Subscription
Agreement, including the review of information (the receipt of which is hereby
acknowledged) which has been filed by the Company with the SEC under the
Securities Exchange Act of 1934 (collectively, the “Exchange act Reports”);

 

(iv) no securities commission or similar regulatory authority has reviewed or
passed on the merits of an investment in the Shares;

 

(v) there is no government or other insurance covering any investment in the
Shares;

 

(vi) there are risks associated with an investment in the Shares, as more fully
described in certain information forming part of the Exchange Act Reports;

 

(vii) the Investor has had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the Offering and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

 

(viii) the books and records of the Company were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
Investor during reasonable business hours at its principal place of business,
and all documents, records and books in connection with the distribution of the
Shares hereunder have been made available for inspection by the Investor, the
Investor’s attorney and/or advisor(s), if any;

 

(ix) there is no guarantee that the Shares will be listed on any stock exchange
or automated dealer quotation system and no representation has been made to the
Investor that the Shares will be listed on any stock exchange or automated
dealer quotation system;

 

(x) the Shares are assignable only with the prior written consent of the
Company, which consent will not be unreasonably denied, provided that any such
transfer is made in accordance with the provisions of Regulation S, pursuant to
an effective registration statement under the Act or pursuant to an available
exemption from the registration requirements of the Act; and

 

(xi) this Subscription Agreement is not enforceable by the Investor unless it
has been accepted by the Company.

 

7. Representations, Warranties and Covenants of the Investor

 

7.1 The Investor hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall be true and
correct as of the date hereof and as of the subscription date of the Additional
Shares, and will survive the execution and delivery of this Subscription
Agreement) that:

 

(i) the Investor has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Investor is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Investor;

 

(ii) entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the corporate documents of, the Investor
or of any agreement, written or oral, to which the Investor may be a party or by
which the Investor is or may be bound;

 

(iii) the Investor has duly executed and delivered this Subscription Agreement
and it constitutes a valid and binding agreement of the Investor enforceable
against the Investor subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies;

 

(iv) the Investor is not a U.S. Person;

 

3

 

 

(v) the Investor is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person;

 

(vi) the Investor is resident of the jurisdiction set out under the heading
“Name and Address of Investor” on the signature page of this Subscription
Agreement;

 

(vii) the Investor is and will be outside the United States when receiving and
executing this Subscription Agreement and is acquiring the Shares as principal
for the Investor’s own account (except for the circumstances outlined in
paragraph 7.1), for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Shares;

 

(viii) the Investor is acquiring the Shares for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Shares in the United States
or to U.S. Persons;

 

(ix) the Investor is not an underwriter of, or dealer in, the Shares of the
Company, nor is the Investor participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Shares;

 

(x) the Investor:

 

(a) is able to fend for itself in connection with the Offering; and

 

(b) has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Company’s
Shares offered hereby; and

 

(c) has the ability to bear the economic risks of its prospective investment and
can afford the complete loss of such investment;

 

(xi) if the Investor is acquiring the Shares as a fiduciary or agent for one or
more investor accounts, the Investor has sole investment discretion with respect
to each such account and it has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account, and
the investor accounts, if any, for which the Investor acts as a fiduciary or
agent satisfy the definition of an “Accredited Investor”, as the term is defined
in Rule 501 of Regulation D under the Act;

 

(xii) the Investor acknowledges that the Investor has not acquired the Shares as
a result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S under the Act) in the United States in respect of any of
the Shares which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Shares, provided, however,
that the Investor may sell or otherwise dispose of any of the Shares pursuant to
an effective registration statement under the Act and any applicable state
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;

 

(xiv) the Investor acknowledges that:

 

(a) he has not received nor is he aware of any advertisement of any of the
Shares;

 

(b) no person has made to the Investor any written or oral representations that
any person will resell or repurchase any of the Shares; and

 

(c) no person will refund the purchase price of any of the Shares.

 

8. Conditions Precedent.

 

The undertaking of the Investor shall be subject to and contingent upon the
following:

 

8.1 Prior to the Effective Date, the Company shall have secured all permits,
consents and authorizations that shall be necessary or required lawfully to
consummate this Subscription Agreement and to issue Shares and the Additional
Shares, as applicable, in accordance with the terms of this Subscription
Agreement. The Company has all requisite corporate power to own and operate its
property and assets, to perform all its obligations under all agreements and
instruments to which it is a party or by which it is bound, and to carry on the
business of the Company as presently conducted and as proposed to be conducted.
The Company is in compliance with all applicable laws, including all laws
pertaining to it as a public company. All issued and outstanding shares of the
Company have been duly authorized, and are validly issued and outstanding and
fully paid and non-assessable. The Shares and the Additional Shares, when issued
in accordance with this Subscription Agreement, will be duly authorized, validly
issued, fully paid, non-assessable, and free of any preemptive rights, and will
have the rights, preferences, privileges, and restrictions set forth in the
Certificate of Incorporation of the Company, and will be issued free and clear
of any liens, claims, encumbrances or third party rights of any kind and duly
registered in the name of the Investor in the Company’s register of members.

 

8.2 The Company has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Company enforceable against
the Company.

 

8.3 The acquisition of and subscription for the Shares and the Additional Shares
by the Investor as contemplated in this Subscription Agreement complies with or
is exempt from the applicable securities legislation of the jurisdiction of
residence of the Investor.

 

4

 

 

8.4 The following representations by the Company shall be true and current as of
the date hereof and as of the date of the Initial Closing and the Milestone
Closing, as applicable:

 

8.4.1 The Company (directly or through the Subsidiary) owns and has developed,
or has the right to use, free and clear of all liens, charges, claims and
restrictions, all patents, trademarks, service marks, trade names, copyrights,
licenses and rights, and all trade secrets, including know-how, inventions,
designs, processes, works of authorship, computer programs and technical data
and information used and sufficient for use in the conduct of its business as
presently conducted (collectively herein “Intellectual Property”), without, to
the best knowledge of the Company, infringing upon the right or claimed right of
any other person or entity under or with respect to the foregoing, including
without limitation, the past and present employees and employers of the past and
present employees and consultants of the Company. The Company and the Subsidiary
have not received or is aware of any communications alleging that the Company or
the Subsidiary or an employee or a consultant of the Company or the Subsidiary
has violated, or by conducting the Company’s or the Subsidiary’s business, would
violate, patents, trademarks, service marks, trade names, copyrights or trade
secrets or other proprietary rights of other persons or entities, nor is the
Company nor the Subsidiary aware of any similar violation of the Company’s
Intellectual Property by others.

 

8.4.2 Schedule 8.4.2 identifies each: (i) registered patent, trademark,
copyright, domain name or registration which has been issued to the Company with
respect to any of the Company’s Intellectual Property; (ii) pending patent,
trademark or copyright application or application for registration which the
Company or the Subsidiary has made with respect to any of the Company’s
Intellectual Property; (iii) each trade name or unregistered trademark used by
the Company or the Subsidiary; and (iv) license, agreement, or other permission
pursuant to which the Company or the Subsidiary has received from or granted to
any third party with respect to any of the Company’s or the Subsidiary’s
Intellectual Property and the material terms thereof (hereinafter collectively
the “Company IP”) other than licenses for off the shelf software. The Company
has delivered to the Investor correct and complete copies of all such patents
copyrights and trademarks registrations, patent applications, licenses,
agreements, and permissions (as amended to date) and has made available to the
Investor correct and complete copies of all other written documentation
evidencing ownership and prosecution (if applicable) of each such item.

 

8.4.3 Except as set forth in Schedule 8.4.2, there are no outstanding options,
licenses, or agreements of any kind relating to the foregoing, nor is the
Company or the Subsidiary bound by or a party to any options, licenses or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information, proprietary
rights and processes of any other person or entity. Except as set forth in
Schedule 8.4.3 and for off the shelf licenses the Company or the Subsidiary is
not obligated or under any liability whatsoever to make any payments by way of
royalties, fees or otherwise to any owner or licensee of, or other claimant to,
any patent, trademark, service mark, trade name, copyright or other intangible
asset, with respect to the use thereof or in connection with the conduct of its
business as presently conducted.

 

8.4.4 Any and all Intellectual Property of any kind which has been developed or
is currently being developed, by any employee or consultant of the Company or
the Subsidiary (including the Company’s founders) in the course of their
employment by or services provision to the Company or the Subsidiary, is and
shall be the property solely of the Company or the Subsidiary. The Company and
the Subsidiary has taken all reasonably required security measures to protect
the secrecy, confidentiality and value of all the Intellectual Property, which
measures are reasonable and customary in the industry in which the Company
operates. All of the Company’s and the Subsidiary’s employees and consultants,
past and present, who, either alone or in concert with others developed,
invented or discovered the Company IP or had access to confidential information
of the Company or the Subsidiary have entered into written agreements with the
Company or the Subsidiary assigning to the Company or the Subsidiary all rights
in the Company IP. True and correct copies of all such agreements have been
provided to the Investor prior to the Initial Closing.

 

8.4.5 The Company and the Subsidiary have not collected, processed, transferred
or stored any personally identifiable information/personal data of any third
parties except in compliance with applicable law. The Company and the Subsidiary
has complied with applicable legal requirements and its internal privacy
policies relating to the use, processing, collection, storage, disclosure and
transfer of any personally identifiable information/personal data collected by
the Company or the Subsidiary or by third parties having authorized access to
the records of the Company or the Subsidiary. Any collection of non-personally
identifiable information/personal data of any third parties was done in
compliance with applicable law.

 

9. COMPANY’S COVENANTS

 

Without limiting any other covenants and provisions hereof, the Company
covenants and agrees that it will observe each of the following covenants. Any
of the following covenants may be waived by the written consent of the Investor.

 

9.1 Director & Officer Liability Insurance. The Company will maintain at all
times, its current (or improved if decided by the Board) director and officer
liability insurance.

 

9.2 Non-Disclosure and Proprietary. Each officer, employee and consultant of the
Company and the Subsidiary has signed or will sign a non-disclosure and
proprietary agreement protecting the Company’s and the Subsidiary’s rights as
deemed appropriate by the Company’s legal counsel.

 

9.3 Budget. The Board shall approve the Company’s Budget and business plan for
the fiscal year of 2019.

 

5

 

 

10. 9.4 Investor Director. Immediately following the Initial Closing and for as
long as the Investor holds more than 2% of the Company’s capital stock on a
fully-diluted basis, the Investor shall be entitled to nominate one (1) member
to the Board and any committee thereof. Acknowledgement and Waiver

 

The Investor has acknowledged that the decision to subscribe for and purchase
the Shares was made on the basis of publicly available information contained in
the Exchange Act Reports and due diligence materials provided by the Company to
the Investor and its counsel.

 

11. Restrictive Legend on Subject Securities

 

11.1 The Investor hereby acknowledges that upon the issuance thereof, and until
such time as the same is no longer required under the applicable securities laws
and regulations, certificates or book entry forms evidencing the Shares will
bear a legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THE SHARES HAVE BEEN OFFERED IN AN OFFSHORE
TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”).

 

NONE OF THE SHARES HAVE BEEN REGISTERED UNDER THE ACT, OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S UNDER THE ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.
IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SHARES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS
DEFINED BY REGULATION S UNDER THE ACT.

 

11.2 The Investor hereby acknowledges and agrees to the Company making a
notation on its records in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

 

12. Costs

 

Each party hereto shall pay its own expenses in connection with the registration
and preparation of this Agreement and the consummation of the transactions
contemplated hereby, provided however, that subject to the consummation of the
Initial Closing, the Company shall pay the Investor at the Initial Closing from
the proceeds of the First Installment all legal and administrative costs of the
Investor, including reasonable fees and expenses of the Investor, such amount
not to exceed in the aggregate US$15,000 plus VAT.

 

13. Governing Law

 

This Subscription Agreement is governed by the laws of the State of New York.
The Investor, in his personal or corporate capacity and, if applicable, on
behalf of each beneficial purchaser for whom it is acting, irrevocably agrees to
the jurisdiction of the courts of the State of New York.

 

14. Survival

 

This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, will survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Shares by the Investor pursuant hereto.

 

15. Assignment

 

This Subscription Agreement is transferable or assignable only with the prior
written consent of the Company, which consent will not be unreasonably denied,
provided that the Investor may assign its rights and obligations hereunder to
any of its affiliates.

 

16. Severability

 

The invalidity or unenforceability of any particular provision of this
Subscription Agreement will not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

 

17. Entire Agreement

 

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

 

18. Notices

 

All notices here under will be in writing and will be deemed to have been duly
given if mailed or transmitted by any standard form of telecommunication.
Notices to the Investor will be directed to the address on the Investor’s
signature page and notices to the Company will be directed to it at the address
first set forth above unless another address will be provided to the Investor by
the Company in writing.

 

6

 

 

19. Counterparts and Electronic Means

 

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, will constitute an original and all of
which together will constitute one instrument. Delivery of an executed copy of
this Subscription Agreement by electronic facsimile transmission or other means
of electronic communication capable of producing a printed copy will be deemed
to be execution and delivery of this Subscription Agreement as of the date
hereinafter set forth.

 

IN WITNESS WHEREOF the Investor has duly executed this Subscription Agreement as
of the date of acceptance by the Company.

 

ICB Biotechnology Investments Ltd.   (Name of Investor)           (Signature of
Investor)           (Address of Investor)  

 

ACCEPTANCE

 

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by TechCare Corp.

 

DATED this ___day of January, 2019.

 

TechCare Corp.

 

/s/:     Name: Zvi Yemini Title: Chairman   Title: Chairman  

 

7

 

